Chapman, J.
It is the duty of a party alleging exceptions to state the rulings and the evidence so fully, as to enable this court to understand clearly not only the rulings, but their application to the case. We cannot sustain exceptions, except so far as we can see that the rulings were erroneous. The present bill of exceptions lacks clearness and fulness in some particulars.
The verdict was rendered for the defendant, on the ground that the words spoken were privileged communications. The ruling as to the nature of privileged communications, though not clearly expressed, is in substantial conformity with the opinion of the court in the case of Gassett v. Gilbert, 6 Gray, 94. Whether there was sufficient evidence to sustain this defence does not appear. Testimony as to what the defendant had been told by Hacker and others was admissible because it tended to show that the defendant spoke the words in good faith, and believed them to be true. It thus rebutted the charge that they were fabricated by him maliciously. Where one’s belief or state of mind is to be proved, evidence of communications made to him a considerable time beforehand is competent. Carpenter v. Leonard, 3 Allen, 32.
All the rulings and evidence on the subject of justification on the ground that the words were true, and as to the mitigation of damages, are rendered immaterial by the finding of the jury.
The question whether the answer was sufficient to authorize the defence that the words were privileged is not presented by the bill of exceptions, and cannot be considered. Wall v. Provident Institution for Savings, 3 Allen, 98.

Exceptions overruled.